 1    Eleanor A. DuBay, WSBA #45828                                Judge:        Alston
      TOMASI SALYER MARTIN                                         Chapter:      7
 2    121 SW Morrison St, Suite 1850                               Location:     Telephonic
      Portland, OR 97204                                           Hearing Date: November 5, 2020
 3    Telephone: (503) 894-9900                                    Hearing Time: 11:00 AM
      Email: edubay@tomasilegal.com                                Response Date: October 29, 2020
 4
      Attorneys for Defendant 21st Mortgage Corporation
 5

 6

 7

 8

 9                              IN THE UNITED STATES BANKRUPTCY COURT
10                             FOR THE WESTERN DISTRICT OF WASHINGTON
11    In re                                                 Case No. 09-15167
12    Jack Carlton Cramer, Jr,                              Adv. Proc. No. 20-01047-CMA
13
                         Debtor,                            SUPPLEMENTAL BRIEFING IN
14                                                          SUPPORT OF DEFENDANT'S MOTION
                                                            TO DISMISS PLAINTIFF'S COMPLAINT
15                                                          TO DETERMINE DISCHARGEABILITY
                                                            OF POST PETITION UNJUST
16                                                          ENRICHMENT CLAIM PURSUANT TO
17                                                          FRCP 12(b)

18    Jack Carlton Cramer, Jr,

19                       Plaintiff,
20
                v.
21
      21st Mortgage Corporation,
22
                         Defendant.
23

24                       This matter originally came before the Court on September 3, 2020 on Defendant
25    21st Mortgage Corporation's ("21st") Motion to Dismiss Plaintiff's Complaint to Determine
26    Dischargeability of Post Petition Unjust Enrichment Claim Pursuant to FRCP 12(b) (the "Motion

     Page 1 -   SUPPLEMENTAL BRIEFING IN SUPPORT OF DEFENDANT'S MOTION TO
                DISMISS PLAINTIFF'S COMPLAINT TO DETERMINE DISCHARGEABILITY                  TOMASI SALYER MARTIN
                                                                                          121 SW Morrison Street, Suite 1850
                OF POST PETITION UNJUST ENRICHMENT CLAIM PURSUANT TO FRCP
                                                                                               Portland, Oregon 97204
                12(b)                                                                         Telephone: (503) 894-9900
     21ST-F74\00535671.000                                                                    Facsimile: (971) 544-7236

        Case 20-01047-CMA             Doc 16   Filed 10/08/20   Ent. 10/08/20 16:35:23     Pg. 1 of 8
 1    to Dismiss"). At the hearing, the Court converted 21st's Motion to Dismiss to a motion for

 2    summary judgment pursuant to Federal Rule of Civil Procedure ("FRCP") 12(d), as incorporated

 3    by Federal Rule of Bankruptcy Procedure ("FRBP") 7012. In accordance with FRCP 12(d), the

 4    court allowed the parties a reasonable opportunity to present pertinent materials in relation to the

 5    Motion to Dismiss, which includes allowing 21st to file this supplemental briefing detailing the

 6    application of FRCP 56.

 7                       In support of this supplemental briefing, 21st relies upon the Declaration of Whit

 8    Reed ("Reed Dec.") and the Declaration of Eleanor A. DuBay ("DuBay Dec.") filed

 9    contemporaneously with the Motion to Dismiss. 21st further relies upon the Memorandum of

10    Points and Authorities set out below, as well as the arguments articulated in its Motion to

11    Dismiss and the reply filed in support thereof, and the records and files herein.

12                                 MOTION FOR SUMMARY JUDGMENT

13    I.        ARGUMENT

14              A.       Legal Standard.

15                       FRCP 56 applies in adversary proceedings. FRBP 7056. "The court shall grant

16    summary judgment if the movant shows that there is no genuine dispute as to any material fact

17    and the movant is entitled to judgment as a matter of law." FCRP 56. "At the summary

18    judgment stage, facts must be viewed in the light most favorable to the nonmoving party only if

19    there is a 'genuine' dispute as to those facts." Scott v. Harris, 550 U.S. 372, 380, 127 S. Ct. 1769,

20    167 L. Ed. 2d 686 (2007), citing FRCP 56(c). "[T]he mere existence of some alleged factual

21    dispute between the parties will not defeat an otherwise properly supported motion for summary

22    judgment; the requirement is that there be no genuine issue of material fact." Anderson v.

23    Liberty Lobby, Inc., 477 U.S. 242, 247-48, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986). "Where the

24    record taken as a whole could not lead a rational trier of fact to find for the nonmoving party,

25    there is no 'genuine issue for trial.'" Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

26    574, 587, 106 S. Ct. 1348, 89 L. Ed. 2d 538 (1986). "As to materiality, the substantive law will

     Page 2 -   SUPPLEMENTAL BRIEFING IN SUPPORT OF DEFENDANT'S MOTION TO
                DISMISS PLAINTIFF'S COMPLAINT TO DETERMINE DISCHARGEABILITY                     TOMASI SALYER MARTIN
                                                                                             121 SW Morrison Street, Suite 1850
                OF POST PETITION UNJUST ENRICHMENT CLAIM PURSUANT TO FRCP
                                                                                                  Portland, Oregon 97204
                12(b)                                                                            Telephone: (503) 894-9900
     21ST-F74\00535671.000                                                                       Facsimile: (971) 544-7236

           Case 20-01047-CMA         Doc 16     Filed 10/08/20    Ent. 10/08/20 16:35:23      Pg. 2 of 8
 1    identify which facts are material. Only disputes over fact that might affect the outcome of the

 2    suit under the governing law will properly preclude the entry of summary judgment." Anderson,

 3    477 U.S. at 248. "[W]hile the materiality determination rests on the substantive law, it is the

 4    substantive law's identification of which facts are critical and which facts are irrelevant that

 5    governs." Id.

 6                       Once the moving party has properly submitted a summary judgment motion, the

 7    burden shifts to the nonmoving party to set forth specific facts showing that there is a genuine

 8    material issue for trial. Id. at 250. "In opposing summary judgment, a nonmoving party must go

 9    beyond the pleadings and, by her own affidavits, or by the depositions, answers to

10    interrogatories, and admissions on file, designate specific facts showing that there is a genuine

11    issue for trial." Bias v. Moynihan, 508 F.3d 1212, 1218 (9th Cir. 2007) (internal quotation and

12    citation omitted). If the nonmoving party fails to make this showing, the moving party is entitled

13    to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 91

14    L. Ed. 2d 265 (1986).

15              B.       21st is entitled to summary judgment because there are no genuine issues of
                         material fact and 21st is entitled to judgment as a matter of law.
16

17                       The Court should grant summary judgment in favor of 21st because there are no

18    genuine issues of material fact and 21st is entitled to judgment as a matter of law. Plaintiff's
19    Complaint alleges that 21st's Judgment 1 is void because it was entered in violation of the

20    discharge injunction under 11 U.S.C. § 524(a)(2). 21st asserts in the Motion to Dismiss that the

21    Complaint fails to state a claim upon which relief can be granted, as a matter of law, because: (1)

22    the Judgment was based on an equitable unjust enrichment claim which arose after the discharge

23    injunction was entered in the 2009 bankruptcy; (2) the unjust enrichment claim was not tethered

24    to any contractual relationship between the parties and is a separate legal action such that the

25    claim was not a prepetition claim barred by the discharge injunction; (3) the unjust enrichment

26
      1
          Unless otherwise noted, capitalized terms have the same meaning set forth in the Motion to Dismiss.
     Page 3 -    SUPPLEMENTAL BRIEFING IN SUPPORT OF DEFENDANT'S MOTION TO
                 DISMISS PLAINTIFF'S COMPLAINT TO DETERMINE DISCHARGEABILITY                         TOMASI SALYER MARTIN
                                                                                                  121 SW Morrison Street, Suite 1850
                 OF POST PETITION UNJUST ENRICHMENT CLAIM PURSUANT TO FRCP
                                                                                                       Portland, Oregon 97204
                 12(b)                                                                                Telephone: (503) 894-9900
     21ST-F74\00535671.000                                                                            Facsimile: (971) 544-7236

          Case 20-01047-CMA           Doc 16     Filed 10/08/20      Ent. 10/08/20 16:35:23         Pg. 3 of 8
 1    action was not an enforcement action of any personal liability on a prepetition claim and was,

 2    rather, a disgorgement of a benefit bestowed upon Plaintiff by 21st; and (4) the unjust

 3    enrichment claim could not be barred by the discharge injunction because the benefit bestowed

 4    on Plaintiff was the payment of property taxes which are given special treatment under the

 5    Bankruptcy Code and are not dischargeable. 21st's arguments are equally applicable under the

 6    standard of review for summary judgment; indeed, there is no dispute as to the material facts in

 7    this matter and, as such, 21st is entitled to summary judgment.

 8                       First, Plaintiff confuses the Judgment with an attempt to enforce the Deed of

 9    Trust. Contrary to Plaintiff's position, the Judgment in favor of 21st arose out of an unjust

10    enrichment action. An unjust enrichment claim in Washington is an equitable claim distinct

11    from a contract. See Bailie Commc'ns, Ltd. v. Trend Bus. Sys., Inc., 61 Wn. App. 151, 160, 810

12    P.2d 12 (1991) ("Unjust enrichment occurs when one retains money or benefits which in justice

13    and equity belong to another."). An unjust enrichment claim under state law is "a standalone

14    cause of action untethered from its contractual relationship" with the debtor and is not based in

15    contract or quasi-contract. See Umpqua Bank v. Burke (In re Burke), No. NC-18-1260-STaB,

16    2019 Bankr. LEXIS 3653, *8 (B.A.P. 9th Cir. Nov. 25, 2019). 2 An unjust enrichment claim

17    does not fall within the fair contemplation test where the creditor had no knowledge of the claim

18    prepetition and was not put on notice during the bankruptcy of the potential claim such that the

19    creditor could challenge the discharge of that claim. Id. at *15-16, following ZiLOG, Inc. v.

20    Corning, 450 F.3d 996 (9th Cir. 2006). A claim for unjust enrichment will be found where (1)

21    the defendant receives a benefit, (2) the received benefit is at the plaintiff's expense, and (3) the

22    circumstances make it unjust for the defendant to retain the benefit without payment. Bailie

23    Commc'ns, Ltd, 61 Wn. App. at 160.

24

25
      2
        While this opinion was not published, it is being noted for its persuasive value since it is markedly
26
      similar to facts here.

     Page 4 -   SUPPLEMENTAL BRIEFING IN SUPPORT OF DEFENDANT'S MOTION TO
                DISMISS PLAINTIFF'S COMPLAINT TO DETERMINE DISCHARGEABILITY                      TOMASI SALYER MARTIN
                                                                                              121 SW Morrison Street, Suite 1850
                OF POST PETITION UNJUST ENRICHMENT CLAIM PURSUANT TO FRCP
                                                                                                   Portland, Oregon 97204
                12(b)                                                                             Telephone: (503) 894-9900
     21ST-F74\00535671.000                                                                        Facsimile: (971) 544-7236

          Case 20-01047-CMA          Doc 16   Filed 10/08/20      Ent. 10/08/20 16:35:23        Pg. 4 of 8
 1                        Here, there is no factual dispute that the Judgment arose out of an unjust

 2    enrichment action. 3 Further, there is no dispute, and Plaintiff is now estopped from arguing, that

 3    Plaintiff received a benefit from 21st and that it would have been unjust for Plaintiff to retain the

 4    benefit without payment. Indeed, it mattered not whether any contractual relationship existed

 5    between the parties. It also did not matter for what purpose the funds were used so long as they

 6    were expended by 21st for the benefit of Plaintiff. 21st is entitled to summary judgment because

 7    there is no genuine issue of material fact that the Judgment is based on an unjust enrichment

 8    claim that was an equitable claim, untethered and unrelated to any preexisting contract between

 9    the parties.

10                        Moreover, the undisputed facts confirm that the unjust enrichment claim arose

11    after the Discharge was entered. The benefit bestowed by 21st on Plaintiff was the payment of

12    real property taxes on and after September 27, 2012, which was more than three years after the

13    Discharge was entered. 4 As explained herein, a claim for unjust enrichment is not tethered to

14    any contractual relationship between the parties and is, rather, a separate legal action under

15    equity. The unjust enrichment claim could not have arisen before the entry of the Discharge

16    because 21st had not yet bestowed any benefit on Plaintiff. Indeed, at the time the 2009

17    bankruptcy was initiated and Discharge entered, neither 21st nor its predecessor-in-interest could

18    have known that years later sums would be expended for the benefit of and retained by Plaintiff.

19    21st had no knowledge of the unjust enrichment claim prepetition because the sums were not

20    expended until 2012, and there was nothing to put 21st on notice of the acts underlying the claim

21    years later. As such, neither 21st nor its predecessor-in-interest could have challenged the

22    debtor's dischargeability in relation to the unknown unjust enrichment claim at the time in 2009.

23    Therefore, 21st's unjust enrichment claim was not a prepetition claim affected by the Discharge.

24

25
      3
          DuBay Dec. [Doc 10], Ex. 4.
26    4
          Id., Ex. 4, p. 2 and Ex. 1.

     Page 5 -     SUPPLEMENTAL BRIEFING IN SUPPORT OF DEFENDANT'S MOTION TO
                  DISMISS PLAINTIFF'S COMPLAINT TO DETERMINE DISCHARGEABILITY                   TOMASI SALYER MARTIN
                                                                                             121 SW Morrison Street, Suite 1850
                  OF POST PETITION UNJUST ENRICHMENT CLAIM PURSUANT TO FRCP
                                                                                                  Portland, Oregon 97204
                  12(b)                                                                          Telephone: (503) 894-9900
     21ST-F74\00535671.000                                                                       Facsimile: (971) 544-7236

          Case 20-01047-CMA             Doc 16   Filed 10/08/20   Ent. 10/08/20 16:35:23      Pg. 5 of 8
 1                       Similarly, the unjust enrichment claim was not an enforcement action for personal

 2    liability on a claim, rather it was a disgorgement of a benefit bestowed upon the debtor by 21st.

 3    Importantly, the unjust enrichment claim was not an enforcement action for personal liability on

 4    a claim under the security agreement, rather it was a disgorgement of a benefit bestowed upon

 5    Plaintiff by 21st. Notably, there is no factual dispute that 21st actually expended funds that were

 6    for the benefit of Plaintiff and retained by Plaintiff under circumstances making it unjust for him

 7    to retain the benefit. 21st prevailed in the unjust enrichment action because it would have been

 8    unfair for Plaintiff to retain the benefit bestowed upon him by 21st, e.g., the actual payment of

 9    the real property taxes for the benefit of Plaintiff.

10                       While, as otherwise noted herein, the fact that the benefit expended by 21st was

11    for the payment of real property taxes is not relevant, even assuming it was, property taxes are

12    fundamentally different from other types of debt in a bankruptcy. As shown by 21st in its reply

13    to the Motion to Dismiss [Doc 14], prepetition real property taxes can only be discharged if they

14    arose more than one year prior to the petition date. See 11 U.S.C.§§ 523(a)(1) and 727(b); 11

15    U.S.C. § 507(a)(8)(B). A debt for property taxes incurred within one year of the petition date is

16    a priority claim and cannot be discharged. Id. Indeed, the Code requires trustees to pay ongoing

17    real property taxes during the pendency of a case. 28 U.S.C. § 960. It is axiomatic that property

18    taxes that become due after discharge in a Chapter 7 bankruptcy are not affected by the

19    proceeding because they are related to and arise out of the priority claim and may be pursued in

20    the usual fashion.

21                       Thus, if the requirement to pay post-discharge property taxes was not discharged

22    in the bankruptcy case, then 21st's payment of those taxes as a benefit to Plaintiff could not

23    possibly have been discharged. This also further supports 21st's argument that it does not matter

24    for what purpose the funds were expended, only whether Plaintiff received a benefit under

25    circumstances which would make it unequitable for Plaintiff to retain the benefit without paying

26    for it. The undisputed facts confirm that 21st did not pay the property taxes until 2012, more

     Page 6 -   SUPPLEMENTAL BRIEFING IN SUPPORT OF DEFENDANT'S MOTION TO
                DISMISS PLAINTIFF'S COMPLAINT TO DETERMINE DISCHARGEABILITY                    TOMASI SALYER MARTIN
                                                                                            121 SW Morrison Street, Suite 1850
                OF POST PETITION UNJUST ENRICHMENT CLAIM PURSUANT TO FRCP
                                                                                                 Portland, Oregon 97204
                12(b)                                                                           Telephone: (503) 894-9900
     21ST-F74\00535671.000                                                                      Facsimile: (971) 544-7236

        Case 20-01047-CMA            Doc 16     Filed 10/08/20    Ent. 10/08/20 16:35:23     Pg. 6 of 8
 1    than three years after the discharge was entered. Additionally, in accordance with the Code, the

 2    post-petition property taxes could not have been discharged and the taxing authority could have

 3    commenced a foreclosure of the property because Plaintiff failed to pay the taxes. Therefore,

 4    Plaintiff received a benefit when 21st paid the property taxes in order to avoid a foreclosure by

 5    the taxing authority of the real property owned by Plaintiff.

 6                       In any event, the issue of whether Plaintiff received a benefit has been litigated in

 7    the state court which granted the Judgment in favor of 21st, which Judgment was upheld by the

 8    Washington Court of Appeals when it affirmed the trial court's ruling in all aspects. 5 At no time

 9    did Plaintiff raise the Discharge in defense of the unjust enrichment claim, even though he was

10    represented by the same attorney in both the 2009 bankruptcy and the state court action. 6 The

11    reason is clear: the Discharge does not prohibit 21st's unjust enrichment claim which arose in

12    2012, after the Discharge was entered, and was not tethered to the parties' contractual

13    relationship.

14    II.        CONCLUSION

15                       Based on the foregoing, it is clear that 21st is entitled to summary judgment

16    pursuant to FRCP 56. 21st has shown that there are no genuine disputes as to any material fact

17    and that 21st is entitled to judgment as a matter of law. Accordingly, the Court must grant

18    summary judgment in favor of 21st.

19                       DATED: October 8, 2020.

20                                                         TOMASI SALYER MARTIN

21
                                                           By: /s/ Eleanor A. DuBay
22                                                             Eleanor A. DuBay, WSBA #45828
                                                               edubay@tomasilegal.com
23
                                                               Phone: (503) 894-9900
24                                                             Attorneys for 21st Mortgage Corp.

25
      5
          Id., Ex. 6.
26    6
          See generally, the docket in the underlying bankruptcy Case No. 09-15167 and DuBay Dec., Ex. 5.

     Page 7 -     SUPPLEMENTAL BRIEFING IN SUPPORT OF DEFENDANT'S MOTION TO
                  DISMISS PLAINTIFF'S COMPLAINT TO DETERMINE DISCHARGEABILITY                      TOMASI SALYER MARTIN
                                                                                                121 SW Morrison Street, Suite 1850
                  OF POST PETITION UNJUST ENRICHMENT CLAIM PURSUANT TO FRCP
                                                                                                     Portland, Oregon 97204
                  12(b)                                                                             Telephone: (503) 894-9900
     21ST-F74\00535671.000                                                                          Facsimile: (971) 544-7236

          Case 20-01047-CMA           Doc 16     Filed 10/08/20     Ent. 10/08/20 16:35:23       Pg. 7 of 8
 1                                        CERTIFICATE OF SERVICE

 2                       I hereby certify that on October 8, 2020 I served a copy of the foregoing

 3    SUPPLEMENTAL BRIEFING IN SUPPORT OF DEFENDANT'S MOTION TO

 4    DISMISS PLAINTIFF'S COMPLAINT TO DETERMINE DISCHARGEABILITY OF

 5    POST PETITION UNJUST ENRICHMENT CLAIM PURSUANT TO FRCP 12(b) by

 6    electronic means using ECF to the parties listed below:

 7                       Christina L Henry on behalf of Plaintiff Jack Carlton Cramer, Jr
                         chenry@hdm-legal.com; HenryDeGraaffPS@jubileebk.net;
 8                       mainline@hdm-legal.com

 9                       Rory C Livesey on behalf of Interested Party Courtesy NEF
                         rory@liveslaw.com, patti@liveslaw.com
10

11                       DATED: October 8, 2020.

12                                                        TOMASI SALYER MARTIN
13

14                                                        By: /s/ Eleanor A. DuBay
                                                              Eleanor A. DuBay, WSBA #45828
15                                                            edubay@tomasilegal.com
                                                              Phone: (503) 894-9900
16                                                            Attorneys for Defendant 21st Mortgage
                                                              Corp.
17

18
19

20

21

22

23

24

25

26

     CERTIFICATE OF SERVICE
     21ST-F74\00535671.000
                                                                                               TOMASI SALYER MARTIN
                                                                                            121 SW Morrison Street, Suite 1850
                                                                                                 Portland, Oregon 97204
                                                                                                Telephone: (503) 894-9900
                                                                                                Facsimile: (971) 544-7236
        Case 20-01047-CMA            Doc 16     Filed 10/08/20     Ent. 10/08/20 16:35:23    Pg. 8 of 8
